DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection for claims 1-3 should not be maintained in view of “The system 510 of Mimeault detects objects and particles illuminated by the light source 512. The light source 512 emits light regardless of whether or not there is a pedestrian. Thus, Mirneault does not disclose illuminating a vehicle traveling in a parking lot and/ or a traveling line of the vehicle Mimeault also does not disclose or suggest coupling with detecting pedestrians and illuminating the traveling line. Nordbruch discloses only the effect that a risk of collision can be reduced. Nordbruch does not disclose or suggest the technical feature that applying a visual effect when there is a pedestrian and not applying the visual effect when there is not a pedestrian.” However, a new ground of rejection is made in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR 100999475 B1) in view of Nordbruch (DE 102016202869 A1)
Regarding claim 1, Jin teaches determine whether or not there is a pedestrian in the parking lot; (Page 4 line 140-144 The parking lot lighting automatic control device according to the present invention can turn on only the lighting on the required path when a vehicle or a person moves in the parking lot, so the energy saving effect is large, and the automatic lighting of the lighting after parking makes it easier for the pedestrian exit where the elevator or stairs are located.)
apply a visual effect to at least a part of the runways so as to visually distinguish between a part of the runways corresponding to the route indicated by the route information and the other part of the runways other than the corresponding part (Fig. 1 [0039] the parking lot lighting automatic control device 30 according to an embodiment of the present invention determines whether a signal is received through the movement detection sensor 18 so that the vehicle has passed through the entrance 4 of the parking lot 2 and entered the vehicle [0041] the control unit 36 receives a signal from another movement detection sensor 18 to determine the moving direction of the vehicle, and turns on the lighting unit 10 on the corresponding path or increases the illuminance. For example, when the vehicle moves to position B, the lighting unit 10 located at C and B-6 is driven, and when the vehicle moves to B-6 through B, the path that the vehicle can move is B Since it is a line, it is controlled to turn on the lighting unit 10 at positions B-1, B-2, B-3, B-4, B-5, and B-6 or to increase the illuminance), on the basis of the route information when it is determined that there is a pedestrian in the parking lot; and (Page 4 line 140-144 The parking lot lighting automatic control device according to the present invention can turn on only the lighting on the required path when a vehicle or a person moves in the parking lot, so the energy saving effect is large, and the automatic lighting of the lighting after parking makes it easier for the pedestrian exit where the elevator or stairs are located)
not apply the visual effect when it is determined that there is not a pedestrian in the parking lot. ([0046] a timer 36a is configured in the control unit 36, it is determined whether the corresponding vehicle owner has entered the pedestrian exit 14 through the movement detection sensor 18, and a preset setting is performed in a state that does not enter the pedestrian exit. When the time has elapsed, the controller 36 turns off the lighted-on lighting unit 10 or returns the illuminance to the original illuminance.)
Jin does not expressly disclose but Nordbruch discloses A parking system configured to manage driving of an autonomous vehicle in a parking lot ([0001] The invention relates to a method and a device for signaling driverless driving of a motor vehicle within a parking lot.), which has a parking section including a plurality of parking spaces and runways for vehicle passage, said parking system 
configured to (Fig. 4 element 403 roadway [0001] The invention also relates to a parking space for motor vehicles)
obtain route information indicating a route on which the autonomous vehicle travels in the parking lot; ([0083] The motor vehicle 301 is designed to execute or execute the method for signaling a driverless journey of a motor vehicle within a parking lot. [0084] the motor vehicle 301 comprises a communication interface for transmitting control commands via a wireless communication network. The motor vehicle 301 includes, for example, a control device which determines the control commands. This means that the motor vehicle 301 controls the lighting system of the parking lot itself, for example, while the motor vehicle 301 drives driverlessly within the parking lot.)
In this way, the system of Nordbruch includes a method and a device for signaling a driverless drive of a motor vehicle within a parking lot.  Like Jin, Nordbruch is concerned with illuminating a vehicle in a parking lot.
Therefore, from these teachings of Jin and Nordbruch, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Nordbruch to the system of Jin since doing so would enhance the system by  identifying a driverless ride of a vehicle for an environment of the vehicle to reduce an accident or collision risk.
Regarding claim 2, Jin teaches The parking system according to claim 1, wherein 
said parking system has one or more lights mounted in the parking lot, and ( [0023] a number of lighting units 10 are mounted on the wall or ceiling of each parking surface 8)
said parking system is configured to enable an illumination aspect of at least a portion of the corresponding part to be different from an illumination aspect of the other part, by controlling the one or more lights, as the visual effect.  ([0020] the automatic parking lot lighting control device 30 according to an embodiment of the present invention turns on the parking lot lighting on the corresponding path only when the movement of vehicles and pedestrians is detected)
Regarding claim 3, Jin teaches The parking system according to claim 2, wherein parking system is configured to illuminate at least a portion of the corresponding part more brightly than the other part, by controlling the one or more lights, as the visual effect. ([0020] the automatic parking lot lighting control device 30 according to an embodiment of the present invention turns on the parking lot lighting on the corresponding path only when the movement of vehicles and pedestrians is detected, or increases the illuminance of the lighting lamp on the corresponding path to save energy. It is a device that can effectively increase convenience while reducing the cost.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664